Citation Nr: 0823988	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served in the Rhode Island Army National Guard, 
including a period of inactive duty training from July 6, 
1974 to July 20, 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Providence, Rhode Island, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection has been established for status post 
laminectomy and discectomy at the L4-5 level; degenerative 
joint disease, L3-S1 level; with neuropathy (dysesthesia in 
both lower extremities requiring a nerve stimulator; absent 
ankle reflexes and weakness of the ankle and great toes), 
evaluated as 60 percent disabling.  The veteran's combined 
service-connected disability rating is 60 percent.

2.  The veteran has a high school education.  Employment has 
been in plastics and as a plumber.  No particular sedentary 
employment has been demonstrated.

3.  It is more likely than not that his service connected 
disorder would preclude his maintaining substantial gainful 
employment in light of his educational background and 
occupational experience.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In view of the grant of the benefits requested further notice 
or development is not indicated.  Appellant will be provided 
effective date information as the RO promulgates the rating 
that follows the decision herein.


II. TDIU

The veteran asserts that he cannot work due to his service-
connected low back disability with neuropathy.  In the VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability, he indicated he had 
completed high school.  The veteran also listed past 
education or training to become a plumber and that he later 
became an assembler of plastics machinery.  As past 
employment the veteran noted working for a company from 1979 
to 1999, first as an assembler and then in the stockroom.  He 
was asked whether he left his last job because of his 
disability, and he responded yes.  He also stated he had not 
tried to obtain employment since he had become too disabled 
to work.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disability.  The veteran is service-connected for 
status post laminectomy and discectomy at the L4-5 level; 
degenerative joint disease, L3-S1 level; with neuropathy 
(dysesthesia in both lower extremities requiring a nerve 
stimulator; absent ankle reflexes and weakness of the ankle 
and great toes), evaluated as 60 percent disabling.  The 
veteran's overall combined disability rating is 60 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there is a need to discuss whether the standard 
delineated in the controlling regulations is an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (December 27, 1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).   

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant. 

Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975) (citation omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected low back disability with 
neuropathy is rated as 60 percent disabling, which satisfies 
the schedular threshold for consideration of a TDIU set forth 
in 38 C.F.R. § 4.16(a).  The question thus presented by the 
veteran's appeal is whether he is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disability.  

Relevant records show that in July 1974 the veteran injured 
his low back lifting a trailer from a mess truck while on 
inactive duty training.  Since that injury the veteran has 
had a laminectomy and a discectomy and developed degenerative 
joint disease and neuropathy.  The dysesthesia the veteran 
experiences in both lower extremities requires a nerve 
stimulator.  The record reveals that he worked for years, 
apparently with back pathology increasing more recently, 
resulting, in part at least, in his ceasing employment.

According to a Disability Report submitted to the Social 
Security Administration (SSA) in August 1999 (the year the 
veteran reported he stopped working), the veteran stopped 
working in April 1999 because he was laid off.  In his more 
recent claim for a TDIU the veteran indicated that he left 
his last job because of his disability.   

The veteran was afforded VA examinations in June 2005.  At 
those examinations the veteran reported having constant dull 
low back pain that increases to a sharp pain with certain 
movement such as a twisting motion or bending forward.  The 
pain reportedly radiates down his left leg.  The veteran also 
states that he has constant neuropathy in both legs.  He 
denied weakness in his back but did report right leg weakness 
and that his right knee gives way.  He felt he had decreased 
range of motion, stiffness and instability in his lower back.  
The veteran stated that his disability impacted him 
recreationally in that he does not play sports.  He does 
coach softball.  He did not use a cane, walker, or back 
brace, but did have an implant nerve stimulator.  

On physical examination, the veteran had a noticeable limp 
favoring his right side.  He was able to dress and undress 
himself, including his shoes and his socks.  His spine and 
hips were in alignment without edema or spasms.  He did have 
tenderness to palpation in his lumbosacral spine including 
his paravertebrals.  His musculature was within normal 
limits.  He had noticeable scars on his back.  Forward 
flexion of his thoracolumbar spine was to 25 degrees with 
pain.  He was not able to extend.  Lateral extension and 
rotation were all to 10 degrees.  He could not heel walk or 
duck walk but was able to tandem walk and squat.  His muscle 
strength was 3/5 with dorsiflexion and plantar flexion 
bilaterally and 5/5 including his quads.  He had diminished 
deep tendon reflexes bilaterally, 2+ pedal pulses and full 
sensation to light touch bilaterally.  In regards to 
repetitive stress testing holding a two-pound hand weight he 
could complete four out of ten forward flexions to 20 degrees 
with pain.  He denied weakness, fatigue or incoordination.  

The diagnosis given at the spine examination was status post 
laminectomy and diskectomy at the L4/L5 level, degenerative 
disc disease of the lumbosacral spine with neuropathy.  The 
examiner opined that the veteran was precluded from physical 
employment secondary to his back condition but was not 
precluded from sedentary employment.  The examiner noted that 
the veteran was able to coach softball and ambulate without 
much difficulty.  

In the veteran's notice of disagreement he stated that he 
drives only when absolutely necessary and that while he can 
move around, he cannot sit or stand in one place or position 
for too long.  Regarding his coaching softball, he stated 
that he coaches with someone else and that 97 percent of his 
coaching is verbal.  He reportedly has to lie down for 2 to 3 
hours after coaching. 

As noted, appellant has apparently worked with some back 
impairment for many years.  More recently, it appears to have 
gotten worse.  At the most recent exam it was indicated that 
he would be precluded from the type of physical labor that he 
had done in the past, but that he could do sedentary 
employment.

The veteran's work history includes primarily physical labor 
jobs.  He has a high school education and no particular 
skills in sedentary employment have been shown.  He reports 
that he can not drive very far, and cannot sit or stand for 
too long in one position.  These complaints would seem 
consistent with the significant back pathology described on 
examination.  As such, it is concluded that it is more likely 
than not that the service connected disorder precludes him 
from obtaining and maintaining substantial gainful 
employment.  


ORDER

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


